DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      GREGORY S. FRIEDLANDER, as Personal Representative of
        the Estate of BURTON GLEN FRIEDLANDER, et al.,,
                           Appellant,

                                     v.

                       STEVEN FRIEDLANDER,
                             Appellee.

                              No. 4D18-2516

                              [April 18, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2016-CP-
003027-XXXX-SB.

  James A. Herb of Herb Law Firm, Boca Raton, for appellant.

  Alexandra Valdes and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH A., Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.